Citation Nr: 1116153	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of T7-10 disc compression.

2.  Entitlement to a compensable initial rating for post-concussive headaches residual to a closed head injury.

3.  Entitlement to a compensable initial rating for median nerve neuropathy of the right (major) upper extremity.

4.  Entitlement to a compensable initial rating for median nerve neuropathy of the left (minor) upper extremity.

5.  Entitlement to a compensable initial rating for residuals of partial meniscectomy, right knee, with postoperative scars.

6.  Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder. 

REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to November 2005.

The five rating issues identified on the title page come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that inter alia assigned the initial ratings indicated effective from November 2, 2005.

Also on appeal is a June 2008 RO rating decision that denied service connection for bipolar disorder.  Of note, the Veteran did not appeal the denial of service connection for generalized affective disorder (GAD) in the January 2007 rating decision on appeal, and the Veteran's representative now asserts the Veteran is entitled to service connection for mood disorder.  However, the claim on appeal for bipolar disorder encompasses any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record; see Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized that issue as shown on the title page.

The Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in July 2009 that purports to be an appeal for increased rating for residuals of closed head injury with cognitive disorder.  The current noncompensable rating was assigned by the January 2007 rating decision on appeal, but the Veteran did not file a timely appeal in regard to that issue.  The VA Form 9 in question accordingly represents a new request for higher rating for cognitive disorder that has not yet been adjudicated by the Originating Agency, and it is hereby referred to the Originating Agency for appropriate action. 


REMAND

The Veteran's representative recently submitted additional evidence to the Board in the form of VA outpatient treatment records dated from January through October 2010.  The representative did not include a waiver of RO jurisdiction.  Remand is required at this point to enable the Originating Agency to review the additional evidence and issue a Supplemental Statement of the Case (SSOC) for any claim that cannot be completely granted.  See 38 C.F.R. § 19.37; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED to the Originating Agency for the following actions:

1.  The RO or the Appeals Management Center (AMC) in Washington, D.C., should readjudicate the Veteran's claims on appeal in light of the entire record, but specifically considering the new evidence not previously considered by the RO.  

2.  Thereafter, if any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and provide them an appropriate period to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


